                   Case 20-11835-JTD                Doc 143         Filed 08/10/20           Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                           ) Chapter 11
                                                                 )
GLOBAL EAGLE ENTERTAINMENT                                       ) Case No. 20-11835 (JTD)
INC., et al.,1                                                   )
                                                                 ) (Jointly Administered)
                             Debtors.                            )

                                  NOTICE OF SERVICE OF DISCOVERY

         PLEASE TAKE NOTICE that on August 8, 2020, the Official Committee of Unsecured

Creditors, by and through its proposed undersigned counsel, served a copy of the Official

Committee of Unsecured Creditors’ Request for Production of Documents to the Debtors (the

“Request for Production”) upon the parties on the attached list via Electronic Mail, and on

August 10, 2020 served the Request for Production upon the parties on the attached list via U.S.

Mail.

Dated: August 10, 2020                                     ASHBY & GEDDES, P.A.

                                                           /s/ Michael D. DeBaecke
                                                           William P. Bowden (#2553)
                                                           Michael D. DeBaecke (#3186)
                                                           500 Delaware Avenue, 8th Floor
                                                           P.O. Box 1150
                                                           Wilmington, DE 19899
                                                           Tel: 302-654-1888
                                                           Email: wbowden@ashbygeddes.com
                                                           Email: mdebaecke@ashbygeddes.com

                                                           -and-




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are: Global Eagle
Entertainment Inc. (7800), Airline Media Productions Inc. (2314), Emerging Markets Communications, LLC (0735),
Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations Solutions, Inc. (3375), Global Eagle Services, LLC
(7899), Global Eagle Telecom Licensing Subsidiary LLC (2547), IFE Services (USA), Inc. (2120), Inflight Productions USA,
Inc. (8493), Maritime Telecommunications Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN International,
Inc. (8559), MTN License Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc. (2959), and The Lab
Aero, Inc. (9831). The Debtors’ address is 6080 Center Drive, Suite 1200, Los Angeles, California 90045.



{01595245;v1 }
                 Case 20-11835-JTD   Doc 143   Filed 08/10/20    Page 2 of 4




                                         AKIN GUMP STRAUSS HAUER & FELD LLP
                                         Philip C. Dublin
                                         Jason P. Rubin
                                         Christina M. Brown
                                         One Bryant Park
                                         Bank of America Tower
                                         New York, NY 10036-6745
                                         Telephone: (212) 872-1000
                                         Fax: (212) 872-1002
                                         Email: pdublin@akingump.com
                                         Email: jrubin@akingump.com
                                         Email: cmbrown@akingump.com

                                         Marty L. Brimmage, Jr.
                                         Lacy M. Lawrence
                                         2300 N. Field Street
                                         Suite 1800
                                         Dallas, TX 75201-2481
                                         Telephone: (214) 969-2800
                                         Fax: (214) 969-4343
                                         Email: mbrimmage@akingump.com
                                         Email: llawrence@akingump.com

                                         Proposed Counsel to the Official Committee of
                                         Unsecured Creditors




{01595245;v1 }                             2
                             Case 20-11835-JTD   Doc 143   Filed 08/10/20    Page 3 of 4


  Eric Leon                                                David Nigel Griffiths
  Jamie M. Marr                                            Bryan R. Podzius
  Latham & Watkins LLP                                     Weil, Gotshal & Manges LLP
  885 Third Avenue                                         767 Fifth Avenue
  New York, NY 10022-4834                                  New York, NY 10153-0019
  Eric.Leon@lw.com                                         david.griffiths@weil.com
  Jamie.Marr@lw.com                                        bryan.podzius@weil.com




  Scott J. Greenberg                                       William L. Wallender
  Michael J. Cohen, Jason Zachary Goldstein                Paul E. Heath
  Gibson,Dunn & Crutcher LLP                               Matthew D. Struble
  200 Park Avenue                                          Vinson & Elkins LLP
  New York, NY 10166-0193                                  Trammell Crow Center
  sgreenberg@gibsondunn.com                                2001 Ross Avenue, Suite 3900
  mcohen@gibsondunn.com                                    Dallas, TX 75201
  jgoldstein@gibsondunn.com                                bwallander@velaw.com
                                                           pheath@velaw.com
                                                           mstruble@velaw.com

  Robert L. Kimball                                        David Fournier
  Vinson & Elkins LLP                                      Kenneth A. Listwak
  The Grace Building                                       Troutman Pepper Hamilton Sanders LLP
  1114 Avenue of the Americas                              Hercules Plaza
  32nd Floor                                               1313 Market Street, Suite 5100
  New York, NY 10036                                       Wilmington, DE 19801
  rkimball@velaw.com                                       david.fournier@troutman.com
                                                           ken.listwak@troutman.com




  Daniel J. DeFranceschi                                   Alan W. Kornberg
  Zachary I. Shapiro                                       Michael Turkel
  Richards Layton & Finger                                 Irene Blumberg
  One Rodney Square                                        Paul Weiss Rifkind Wharton & Garrison LLP
  920 North King Street                                    1285 Avenue of the Americas
  Wilmington, DE 19801                                     New York, NY 10019-6064
  defranceschi@rlf.com                                     akornberg@paulweiss.com
  shapiro@rlf.com                                          mturkel@paulweiss.com
                                                           iblumberg@paulweiss.com




{01595229;v1 }
                             Case 20-11835-JTD   Doc 143   Filed 08/10/20     Page 4 of 4


  Laura Davis Jones
  Timothy P. Cairns                                        Office of the United States Trustee
  Pachulski Stang Ziehl & Jones                            844 King Street, Suite 2207
  919 N. Market Street, 17th Floor                         Lockbox 35
  Wilmington, DE 19801                                     Wilmington, DE 19801
  ljones@pszjlaw.com                                       USTPREGION03.WL.ECF@USDOJ.GOV
  tcairns@pszjlaw.com




  Lucien Murley                                            Derek C. Abbott
  Saul Ewing Arnstein & Lehr LLP                           Brett S. Turlington
  1201 North Market Street, Suite 2300                     Morris Nichols Arsht & Tunnell LLP
  Wilmington, DE 19801                                     1201 North Market Street, 16th Floor
  luke.murley@saul.com                                     Wilmington, DE 19801
                                                           dabbott@mnat.com
                                                           bturlington@mnat.com




  Brian J. Lohan
  Arnold & Porter Kaye Scholer LLP
  70 West Madison Street, Suite 4200
  Chicago, IL 60602-4231
  brian.lohan@arnoldporter.com




{01595229;v1 }
